DETAILED ACTION
This Office action is in response to the applicant's filing of 12/11/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Preliminary amendments, filed on 12/11/2020, canceled claims 1-20 and newly added claims 21-40. Claims 21-40 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/11/2021 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,885,560 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 10,885,560 recite the entirety of limitations of claims 21-40 of the instant application. For example, application claims 21 and 31 are anticipated by patent claims 1 and 11 because patent claims 1 and 11 recite additional features such as “generate, responsive to the determination that the audio-based input detected by the one or more user computing devices and the interaction with the merchant computing device are associated with the same online user, an annotation based on the offline interaction data comprising the indication of the interaction between the merchant computing device located at the physical location of the merchant and the one or more user computing devices” wherein application claims 21 and 31 do not recite these features and are essentially broader than patent claims 1 and 11. Therefore patent claims 1 and 11 of Patent No. 10,885,560 is in essence a “species” of the generic invention of application claims 21 and 31. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims 22-29 (Dependent on Claim 21) and claims 32-40 (Dependent on claim 31) do not cure the deficiencies of the independent claims. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 21-40 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claim 21 recites a system and independent claim 31 recites a method for identifying and transmitting a content item to user based on the comparing and determining that a first identifier, corresponding to an offline interaction between a merchant device located at physical location and the user device, and a second identifier, corresponding to a request inputted by the user device, are associated with the user. Under Step 2A, Prong I, claims 21 and 31 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Identifying a content item to transmit to a user based on comparing first and second identifiers is considered to be an abstract idea of certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales and mathematical concepts; such as relationships, formulas/equations, and calculations. Other limitations to the claims include receiving offline interaction data comprising a first identifier and an indication of an interaction between a merchant computing device located at a physical location of a merchant and one or more user computing devices associated with an online user; receiving an audio-based input detected by a microphone of the one or more user computing devices associated with the online user and a second identifier corresponding to the online user providing the audio-based input; identifying, responsive to receipt of the audio-based input, a request in the audio-based input; comparing the second identifier of the online user that provided the audio-based input with the first identifier corresponding to the interaction with the merchant computing device to determine that the audio-based input and the interaction are associated with the online user; identifying, responsive to the determination that the audio-based input detected by the one or more user computing devices and the interaction with the merchant computing device are associated with the online user, a first content item based on the request identified in the audio-based input and the offline interaction data comprising the indication of the interaction between the merchant computing device located at the physical location of the merchant and the one or more user computing devices; and transmitting, responsive to the audio-based input, the first content item to the one or more user computing devices. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 21 and 31 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 21 and 31 recite the following additional elements: User computing device, Processor(s), Merchant computing device, and Memory(s). These additional elements in claims 21 and 31 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e. user computing device, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claim 21 and 31 recite “receive an audio-based input detected by a microphone of the one or more user computing devices associated with the online user and a second identifier corresponding to the online user providing the audio-based input; and identify, responsive to receipt of the audio-based input, a request in the audio-based input.” However, these additional elements or a combination of elements do not result in the claims amounting to significantly more than the judicial exception because they are not indicative of integration into a practical application. Merely receiving an audio-based input detected by a microphone and identifying a request in the audio-based input is seen as adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). “SoundHound Inc. is an audio and speech recognition company founded in 2005. It develops speech recognition, natural language understanding, sound recognition and search technologies. Its featured products include Houndify, a Voice AI developer platform, Hound, a voice-enabled digital assistant, and music recognition mobile app SoundHound. The company’s headquarters are in Santa Clara, California.[2] The company was founded in 2005 by Keyvan Mohajer, an Iranian-Canadian computer scientist who had founded a number of dot com ventures before starting SoundHound.[3] In 2009, the company's Midomi app was rebranded as SoundHound but is still available as a web version on midomi.com.[4][5]” (See Wikipedia: SoundHound). It has been well-known since at least 2005 that the audio data can be used an input to query/request content (See: "Keyvan Mohajer, Soundhound Inc: Profile and Biography". Bloomberg.com. February 7, 2019. Retrieved December 2, 2020). Claims 21 and 31 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe “generic computing device” elements, ¶ [00115], which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 22-30 and 32-40 further recite the system and method of claims 21 and 31, respectively. Dependent claims 22-30 and 32-40 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 21 and 31. For example, claims 22-30 and 32-40 further describe identifying and transmitting a content item to user based on the comparing and determining that a first identifier, corresponding to an offline interaction between a merchant device located at physical location and the user device, and a second identifier, corresponding to a request inputted by the user device, are associated with the user – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 22-30 and 32-40, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2012/0130796 to Busch in view of U.S. Patent 2007/0208766 to Malik.

With respect to Claim 21:
Busch teaches:
A system, comprising: memory and one or more processors to (Busch: ¶ [0331]):
receive offline interaction data comprising a first identifier and an indication of an interaction between a merchant computing device located at a physical location of a merchant and one or more user computing devices associated with an online user (i.e. user is associated with an identifier associated with the user device and it is recorded if the identifier associated with the user device visits the physical location of the merchant) (Busch: ¶ [0420] “A video advertisement is placed before, during (e.g., as a commercial break, superimposed on the video, superimposed over the video only when the video is in fast forward, watermarked, etc.), or after the desired video content. Alternatively, the advertisement may not be displayed before, during, or after the video but is instead placed as a featured item on a menu in the DVR. In another alternative, advertisements that are placed before, during, or after the video as well as advertisements placed in menus are employed. The video advertisement is associated with an advertiser. The advertiser is associated with at least one of a phone number, an email address, a website, a merchant ID number, a business name, or one or more physical business locations. The user is associated with an identifier; the identifier is either associated with the user's mobile device or the identifier is coupled to a second identifier in another system that is associated with the user's mobile device. When the video advertisement is played, an indication that the advertisement was displayed to the user is recorded. Then, the user may respond to the advertisement in the future by dialing the phone number of the advertiser, sending an email to the advertiser, visiting the website of the advertiser, making a purchase using a credit card or other payment system with the advertiser, or going to a physical business location of the advertiser. If the user performs any of the aforementioned actions subsequent to viewing the video advertisement, the actions taken by the user are recorded and associated with the user, the business, or both.”);
compare the second identifier of the online user that provided the [[audio-based]] input with the first identifier corresponding to the interaction with the merchant computing device to determine that the [[audio-based]] input and the interaction are associated with the online user (i.e. online user is associated with an identifier (i.e. first identifier, associated with the user viewing the video advertisement, being coupled to a second identifier, associated with a user device that has visited a physical location of a business, wherein the coupling function reads on comparing the two identifiers) (Busch: ¶ [0420] “A video advertisement is placed before, during (e.g., as a commercial break, superimposed on the video, superimposed over the video only when the video is in fast forward, watermarked, etc.), or after the desired video content. Alternatively, the advertisement may not be displayed before, during, or after the video but is instead placed as a featured item on a menu in the DVR. In another alternative, advertisements that are placed before, during, or after the video as well as advertisements placed in menus are employed. The video advertisement is associated with an advertiser. The advertiser is associated with at least one of a phone number, an email address, a website, a merchant ID number, a business name, or one or more physical business locations. The user is associated with an identifier; the identifier is either associated with the user's mobile device or the identifier is coupled to a second identifier in another system that is associated with the user's mobile device. When the video advertisement is played, an indication that the advertisement was displayed to the user is recorded. Then, the user may respond to the advertisement in the future by dialing the phone number of the advertiser, sending an email to the advertiser, visiting the website of the advertiser, making a purchase using a credit card or other payment system with the advertiser, or going to a physical business location of the advertiser. If the user performs any of the aforementioned actions subsequent to viewing the video advertisement, the actions taken by the user are recorded and associated with the user, the business, or both.”);
identify, responsive to the determination that the [[audio-based]] input detected by the one or more user computing devices and the interaction with the merchant computing device are associated with the online user, a first content item based on the request identified in the [[audio-based]] input and the offline interaction data comprising the indication of the interaction between the merchant computing device located at the physical location of the merchant and the one or more user computing devices (i.e. identify targeted content based on user’s online behavior such as requesting content and user device’s offline behavior such as user’s visit to merchant location) (Busch: ¶ [0420] “A video advertisement is placed before, during (e.g., as a commercial break, superimposed on the video, superimposed over the video only when the video is in fast forward, watermarked, etc.), or after the desired video content. Alternatively, the advertisement may not be displayed before, during, or after the video but is instead placed as a featured item on a menu in the DVR. In another alternative, advertisements that are placed before, during, or after the video as well as advertisements placed in menus are employed. The video advertisement is associated with an advertiser. The advertiser is associated with at least one of a phone number, an email address, a website, a merchant ID number, a business name, or one or more physical business locations. The user is associated with an identifier; the identifier is either associated with the user's mobile device or the identifier is coupled to a second identifier in another system that is associated with the user's mobile device. When the video advertisement is played, an indication that the advertisement was displayed to the user is recorded. Then, the user may respond to the advertisement in the future by dialing the phone number of the advertiser, sending an email to the advertiser, visiting the website of the advertiser, making a purchase using a credit card or other payment system with the advertiser, or going to a physical business location of the advertiser. If the user performs any of the aforementioned actions subsequent to viewing the video advertisement, the actions taken by the user are recorded and associated with the user, the business, or both.” Furthermore, as cited in ¶ [0378] “In some forms of the invention, embedded internet location based content is inserted into search results or web pages. The embedded content accesses GPS or other location information on the mobile device and then updates the location information associated with the user or a unique identifier on a server. Future content sent to the user is further targeted based upon the updated location information.”); and
transmit, responsive to the [[audio-based]] input, the first content item to the one or more user computing devices (i.e. review site and other targeted content is presented to based on user’s input and user’s location of businesses visited) (Busch: ¶ [0429] “Additionally, the review site may require that the review of the business location is made while the user is at the location, or within a certain amount of time after the user leaves the business location. In some further forms of the invention, methods and systems are provided that interface location based services with social networking websites by displaying location information on the users profile page (e.g., favorite business locations, favorite bars, favorite restaurants, marked locations, etc.); managing location privacy permissions to friends and family; or displaying location based advertisements to the user based on their location information.” Furthermore, as cited in ¶ [0350] “In some forms of the invention, the anticipated route 402 or destination information is referenced against a database of targeted content that includes business locations and information in order to determine if there is any content of interest to the user of the mobile device along the anticipated route 402. If there is appropriate targeted content, this information is sent to the mobile device in order to inform the user of the mobile device of business and events of interest that are easily accessible from their current route.”).
Busch does not explicitly disclose receive an audio-based input detected by a microphone of the one or more user computing devices associated with the online user and a second identifier corresponding to the online user providing the audio-based input; and identify, responsive to receipt of the audio-based input, a request in the audio-based input.
However, Malik further discloses:
receive an audio-based input detected by a microphone of the one or more user computing devices associated with the online user and a second identifier corresponding to the online user providing the audio-based input (i.e. device receives audio input and records identifier associated with audio input) (Malik: ¶ [0031] “Input device 140 can be any device configured to receive audio, video, text, symbols and other information. Accordingly, input device 140 can be a microphone, a camera, a video camera, a keyboard and a human-to-machine interface associated with a personal digital assistant or other portable communication devices.” Furthermore, as cited in ¶ [0064] “As indicated in the sample embodiment illustrated in FIG. 4, record generator 426 is configured to generate and temporarily buffer record 114. Record 114 includes segment information 115 and user information 117. Segment information 115 includes identifier 427, timestamp 428, and timestamp/duration 429. User information 117 includes one or more of a name, username, computing device identifier, etc. Identifier 427 includes information that identifies or describes the multimedia content.”); and 
identify, responsive to receipt of the audio-based input, a request in the audio-based input (i.e. identify command or request based on audio input) (Malik: ¶ [0041] “Furthermore, host computer 110, destination computer 180 and content provider 124 may be adapted to communicate with a user/receiver via a menu presented on the display of a respective monitor upon receipt of a command input from the user/receiver in response to observing the indicator (i.e., seeing the "icon" or hearing the message). The menu includes one or more inputs for controllably configuring the multimedia system. Host computer 110, destination computer 180 and content provider 124 may first store the identity of the channel or device on which the content then being viewed is being transmitted.”). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Malik’s receive an audio-based input detected by a microphone of the one or more user computing devices associated with the online user and a second identifier corresponding to the online user providing the audio-based input; and identify, responsive to receipt of the audio-based input, a request in the audio-based input to Busch’s identify and transmit, responsive to the determination that the input detected by the one or more user computing devices and the interaction with the merchant computing device are associated with the online user, a first content item based on the request identified in the input and the offline interaction data comprising the indication of the interaction between the merchant computing device located at the physical location of the merchant and the one or more user computing devices.  One of ordinary skill in the art would have been motivated to do so in order “to integrate various systems to provide enhanced information delivery” (Malik: ¶ [0003]).
With respect to Claim 31:
All limitations as recited have been analyzed and rejected to claim 21. Claim 31 recites a method comprising the steps performed by system claim 21. Claim 31 does not teach or define any new limitations beyond claim 21. Therefore it is rejected under the same rationale.

With respect to Claim 22:
Busch teaches:
The system of claim 21, comprising the one or more processors to: select the first content item based on the request (i.e. map is selected to be presented based on user request to view map) (Busch: ¶ [0393] “For purposes of illustration and without limitation, referring to FIG. 13A, the user of the mobile device is interested in going out to Mill Avenue in Tempe, Ariz., and pulls up a map showing the area. The map displays Mill Avenue 1300 and all of the businesses located on the street (some businesses that are actually present are omitted from FIG. 13A for purposes of simplicity).”); and
modify the first content item based on the offline interaction data (i.e. map is modified based on offline interaction data or users at the business location) (Busch: ¶ [0393] “A user looking at the map is able to see that Ra Sushi 1312 is relatively empty and knows that they are able to easily get a table and eat some Sushi. Furthermore, a user looking at this map would know that Zuma 1322 and Cue Club 1324 are very busy and therefore it may be fun to go there to see if they run into anyone they know or possibly meet new people. In some forms of the invention, the user may click on a business location to get more information such as the name of the business, a description of the business, ratings, a menu, status messages of users currently at the business location, comments associated with the location, or other information.”).
With respect to Claim 32:
All limitations as recited have been analyzed and rejected to claim 22. Claim 32 does not teach or define any new limitations beyond claim 22. Therefore it is rejected under the same rationale.

With respect to Claim 23:
Busch teaches:
The system of claim 21, comprising: the one or more processors to provide, with the first content item, an indication based on the offline interaction data (i.e. user is able to look at map and status messages based on users located at business) (Busch: ¶ [0393] “A user looking at the map is able to see that Ra Sushi 1312 is relatively empty and knows that they are able to easily get a table and eat some Sushi. Furthermore, a user looking at this map would know that Zuma 1322 and Cue Club 1324 are very busy and therefore it may be fun to go there to see if they run into anyone they know or possibly meet new people. In some forms of the invention, the user may click on a business location to get more information such as the name of the business, a description of the business, ratings, a menu, status messages of users currently at the business location, comments associated with the location, or other information.”).
With respect to Claim 33:
All limitations as recited have been analyzed and rejected to claim 23. Claim 33 does not teach or define any new limitations beyond claim 23. Therefore it is rejected under the same rationale.

With respect to Claim 24:
Busch teaches:
The system of claim 21, comprising the one or more processors to: generate, based on the offline interaction data, an annotation (i.e. generate annotation for how busy the restaurant is based on offline interaction data or users currently located at business) (Busch: ¶ [0393] “If the user of the system wants to go out to a busy nightclub they are able to determine which nightclubs are the most popular on that particular night. If the user of the system wants to have a nice quiet dinner out, they are able to see which restaurants are not busy and are therefore likely be quiet and not be a problem to get into. The system indicates how busy the business is based upon the square footage of the business. Alternatively, the system may base this indication using any combination of: the type of business, the square footage of the business, the maximum occupancy of the business, the typical number of users at the business (e.g., more or less popular than normal), or any other metric. The indication is displayed overlaid on a map. The system may display this indication as a gradient, percentage, index value, arbitrary number, on a map or in list not overlaid on a map.”); and
annotate the first content item with the annotation prior to transmission to the one or more user computing devices (i.e. annotation for how busy the restaurant is overlaid onto map) (Busch: ¶ [0393] “If the user of the system wants to go out to a busy nightclub they are able to determine which nightclubs are the most popular on that particular night. If the user of the system wants to have a nice quiet dinner out, they are able to see which restaurants are not busy and are therefore likely be quiet and not be a problem to get into. The system indicates how busy the business is based upon the square footage of the business. Alternatively, the system may base this indication using any combination of: the type of business, the square footage of the business, the maximum occupancy of the business, the typical number of users at the business (e.g., more or less popular than normal), or any other metric. The indication is displayed overlaid on a map. The system may display this indication as a gradient, percentage, index value, arbitrary number, on a map or in list not overlaid on a map.”).
With respect to Claim 34:
All limitations as recited have been analyzed and rejected to claim 24. Claim 34 does not teach or define any new limitations beyond claim 24. Therefore it is rejected under the same rationale.

With respect to Claim 25:
Busch teaches:
The system of claim 21, comprising the one or more processors to: transmit, to a second client computing device, a second content item, the second content item corresponding to the physical location (Examiner notes that in a subsequent separate instance, when a second user uses this process then the second client device will receive the second content.) (i.e. transmit search results corresponding to physical location to user device) (Busch: ¶ [0377] “Sometimes, people do not realize that businesses of interest are nearby. In another form of the invention, results returned while a user is using a search engine or a search on a mobile device may be flagged by the user so that next time the user is near a business related to the search result the user is notified. This feature may operate based on whether the user is heading in a path towards a place of business, or whether the user input a route into a navigation program on a mobile device that passes near a business location of the content originator.”);
receive online interaction data indicating an interaction between the second client computing device and the second content item (i.e. receive user’s click on the second content item) (Busch: ¶ [0377] “For purposes of illustration and without limitation, a link is placed on a website under an advertisement or content that says "send to mobile device for later notification," "remind me," "notify me," or any similar text, image, or icon. The user clicks the link and the next time they pass by, or are anticipated to pass by, the associated business a reminder pops up on their mobile device. In some forms of the invention, the user may be able to pull up the notification on their mobile device without needing to pass by the business location. For purposes of illustration and without limitation, when a "notify me" link is clicked on a webpage or from the mobile device, the business location is put into a list of business locations on the mobile device, or on the system, that the user of the mobile device is able to review at any time.”); and
generate an annotation based on the online interaction data (i.e. annotation is based on user’s click) (Busch: ¶ [0377] “For purposes of illustration and without limitation, a link is placed on a website under an advertisement or content that says "send to mobile device for later notification," "remind me," "notify me," or any similar text, image, or icon. The user clicks the link and the next time they pass by, or are anticipated to pass by, the associated business a reminder pops up on their mobile device. In some forms of the invention, the user may be able to pull up the notification on their mobile device without needing to pass by the business location. For purposes of illustration and without limitation, when a "notify me" link is clicked on a webpage or from the mobile device, the business location is put into a list of business locations on the mobile device, or on the system, that the user of the mobile device is able to review at any time.”).
With respect to Claim 35:
All limitations as recited have been analyzed and rejected to claim 25. Claim 35 does not teach or define any new limitations beyond claim 25. Therefore it is rejected under the same rationale.

With respect to Claim 26:
Busch teaches:
The system of claim 21, comprising the one or more processors to: transmit, to a second client computing device, a second content item, the second content item corresponding to the physical location (Examiner notes that in a subsequent separate instance, when a second user uses this process then the second client device will receive the second content.) (i.e. transmit search results corresponding to physical locations to user device) (Busch: ¶ [0377] “Sometimes, people do not realize that businesses of interest are nearby. In another form of the invention, results returned while a user is using a search engine or a search on a mobile device may be flagged by the user so that next time the user is near a business related to the search result the user is notified. This feature may operate based on whether the user is heading in a path towards a place of business, or whether the user input a route into a navigation program on a mobile device that passes near a business location of the content originator.”);
receive online interaction data indicating an interaction between the second client computing device and the second content item (i.e. receive user’s click on the second content item) (Busch: ¶ [0377] “For purposes of illustration and without limitation, a link is placed on a website under an advertisement or content that says "send to mobile device for later notification," "remind me," "notify me," or any similar text, image, or icon. The user clicks the link and the next time they pass by, or are anticipated to pass by, the associated business a reminder pops up on their mobile device. In some forms of the invention, the user may be able to pull up the notification on their mobile device without needing to pass by the business location. For purposes of illustration and without limitation, when a "notify me" link is clicked on a webpage or from the mobile device, the business location is put into a list of business locations on the mobile device, or on the system, that the user of the mobile device is able to review at any time.”); and
identify the first content item with an indication based on the online interaction data (i.e. user is presented with first content item based on user’s click) (Busch: ¶ [0377] “For purposes of illustration and without limitation, a link is placed on a website under an advertisement or content that says "send to mobile device for later notification," "remind me," "notify me," or any similar text, image, or icon. The user clicks the link and the next time they pass by, or are anticipated to pass by, the associated business a reminder pops up on their mobile device. In some forms of the invention, the user may be able to pull up the notification on their mobile device without needing to pass by the business location. For purposes of illustration and without limitation, when a "notify me" link is clicked on a webpage or from the mobile device, the business location is put into a list of business locations on the mobile device, or on the system, that the user of the mobile device is able to review at any time.”).
With respect to Claim 36:
All limitations as recited have been analyzed and rejected to claim 26. Claim 36 does not teach or define any new limitations beyond claim 26. Therefore it is rejected under the same rationale.

With respect to Claim 27:
Busch teaches:
The system of claim 21, comprising: the one or more processors to select the first content item based on the physical location (Busch: ¶ [0378] “In some forms of the invention, embedded internet location based content is inserted into search results or web pages. The embedded content accesses GPS or other location information on the mobile device and then updates the location information associated with the user or a unique identifier on a server. Future content sent to the user is further targeted based upon the updated location information.”).
With respect to Claim 37:
All limitations as recited have been analyzed and rejected to claim 27. Claim 37 does not teach or define any new limitations beyond claim 27. Therefore it is rejected under the same rationale.

With respect to Claim 28:
Busch teaches:
The system of claim 21, wherein the interaction between a first computing device located at the physical location and the one or more user computing devices indicates that the one or more user computing devices was present at the physical location (i.e. offline interaction includes places of businesses that user device was present at) (Busch: ¶ [0390] “Another social use is to provide a user of a mobile device a list or map showing the current locations of his friends and names of the businesses where their friends are currently located. For purposes of illustration and without limitation, on a Friday night, instead of a user calling or texting each of his friends to find out where they are going out, the user is able to pull up a list, as showninFIG.12A, or a map showing the names of the businesses at which the user's friends or family are currently located. This list or map view may optionally contain the names of each of the user's friends associated with the list of business locations at which they are located as shown in FIG. 12B. In some forms of the invention, the names of the establishments that a user's friends are currently at may be shown, but the names of the user's friends at the various establishments will not be shown unless the user is also located at the particular establishment as well.”).
With respect to Claim 38:
All limitations as recited have been analyzed and rejected to claim 28. Claim 38 does not teach or define any new limitations beyond claim 28. Therefore it is rejected under the same rationale.

With respect to Claim 29:
Busch teaches:
The system of claim 21, wherein the offline interaction data comprises an indication of an interaction between a plurality of computing devices located at a plurality of physical locations and a plurality of client computing devices (i.e. provides a map of businesses and physical locations where the user device and other user devices were present at) (Busch: ¶ [0390] “Another social use is to provide a user of a mobile device a list or map showing the current locations of his friends and names of the businesses where their friends are currently located. For purposes of illustration and without limitation, on a Friday night, instead of a user calling or texting each of his friends to find out where they are going out, the user is able to pull up a list, as showninFIG.12A, or a map showing the names of the businesses at which the user's friends or family are currently located. This list or map view may optionally contain the names of each of the user's friends associated with the list of business locations at which they are located as shown in FIG. 12B. In some forms of the invention, the names of the establishments that a user's friends are currently at may be shown, but the names of the user's friends at the various establishments will not be shown unless the user is also located at the particular establishment as well.”).
With respect to Claim 39:
All limitations as recited have been analyzed and rejected to claim 29. Claim 39 does not teach or define any new limitations beyond claim 29. Therefore it is rejected under the same rationale.


Allowable Subject Matter
Claims 30 and 40 are allowable over the art rejection

With respect to Claim 30:
The system of claim 21, comprising the one or more processors to: receive a second audio-based input detected by the microphone of a second computing device;
identify a second request in the second audio-based input;
select a second content item based on the second request identified in the second audio-based input;
generate an annotation based on received online interaction data indicating an interaction between a plurality of client computing devices and a plurality of content items;
annotate the second content item to include the generated second annotation; and
transmit the second content item comprising the annotation to the second computing device.
With respect to Claim 40:
All limitations as recited have been analyzed to claim 30. Claim 40 does not teach or define any new limitations beyond claim 30. Therefore it is analyzed under the same rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The following reference are cited to further show the state of the art:
U.S. Publication 2014/0156387 to Bruich for disclosing a social networking system generates advertising metrics based on location information. Advertisers provide the social networking system with location information identifying geographic locations of physical sites and/or offiine advertisements. Location information received by the social networking system for its users is compared to the location information provided by the advertiser to identify users visiting a physical site or exposed to an offiine advertisement. Hence, user visitations to physical sites may be identified and analyzed in order to generate conversion metrics. User exposures to offiine advertisements may also be identified and analyzed in order to generate exposure metrics.
U.S. Publication 2006/0123014 to Ng for disclosing an Internet search engine ranks search results based on popularity with mobile-device users. Geo-position data from cell phones and other mobile devices are collected into a device geo-position database. The geo-position data is compared to locations of businesses in a business database. When a mobile device's geo-position moves inside a business location, a traffic counter for that business location in the business database is updated. When an Internet user performs a local search, the result set is sorted based on a rank that is at least partially determined by the traffic counters. The popularity-ranked search results indicate which businesses received the most mobile-device visits, an indication of the business's overall popularity. The popularity ranking may be adjusted for business size by dividing the traffic counter by the square footage of the business and sorting the result set based on the mobile-device visits, or repeat visits, per square foot.
U.S. Patent 9,313,359 to Stojancic for disclosing a mobile device responds in real time to media content presented on a media device, such as a television. The mobile device captures temporal fragments of audio-video content on its microphone, camera, or both and generates corresponding audio-video query fingerprints. The query fingerprints are transmitted to a search server located remotely or used with a search function on the mobile device for content search and identification. Audio features are extracted and audio signal global onset detection is used for input audio frame alignment. Additional audio feature signatures are generated from local audio frame onsets, audio frame frequency domain entropy, and maximum change in the spectral coefficients. Video frames are analyzed to find a television screen in the frames, and a detected active television quadrilateral is used to generate video fingerprints to be combined with audio fingerprints for more reliable content identification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
July 11, 2022